Citation Nr: 9930825	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  93-17 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include anovulatory periods with pelvic and low 
back pain.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied service 
connection for pelvic and low back pain with anovulatory 
periods.  

In April 1995, the Board remanded the case to the RO for 
additional development, including a VA gynecological 
examination.  A July 1996 rating decision denied service 
connection for anovulatory periods with pelvic and low back 
pain.

In April and October 1997, the Board referred the case for VA 
medical expert opinions.

In January 1998 the Board again remanded the case to the RO 
for additional development.


REMAND

Initially, the Board notes this case involves complex medical 
issues and conflicting medical opinions, and notes the most 
recent VA examination reported the veteran had undergone a 
total vaginal hysterectomy in 1997 and that she "used to 
have" symptoms of oligomenorrhea and pelvic pain.  A review 
of the record indicates the medical records of the 1997 
hysterectomy are not included in the claims file.  The Board 
finds that, if available, these records should be obtained 
for an adequate determination of the issue on appeal.  In 
addition, if additional medical records are obtained, the 
case should be returned to the previous VA examiner for 
clarification of the provided opinion.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a duty to assist in the 
completion of an application for benefits under 38 U.S.C.A. 
§ 5103(a) (West 1991 & Supp. 1999), depending on the 
particular facts in each case.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
as modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

1.  The veteran and her representative 
should be allowed to submit additional 
evidence pertinent to the issue on 
appeal.

2.  The RO should request the veteran 
identify the names and addresses of all 
medical care providers involved in her 
1997 hysterectomy, and provide 
authorization for the release of any 
private medical records.  The RO should 
obtain the records identified by the 
veteran.  All pertinent evidence received 
should be associated with the claims 
file.

3.  If, and only if, additional medical 
records are received, the claims file and 
the new medical evidence should be 
returned to the previous VA examiner for 
clarification of the provided opinion.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner.  Any 
examinations, tests, or studies necessary 
for an accurate assessment should be 
conducted. 

The examiner is specifically requested to 
provide an opinion addressing (1) whether 
based upon the complete record it is more 
likely, at least as likely, or not at all 
likely that the veteran developed pelvic 
inflammatory disease as a result of a 
sexually transmitted disease incurred 
during active service, and (2) whether 
based upon the complete record it is more 
likely, at least as likely, or not at all 
likely that the veteran underwent a total 
vaginal hysterectomy primarily for the 
treatment of pelvic inflammatory disease.  
A complete rationale for any opinion 
rendered should be provided.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.  

If any benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).






